In denying the petition in this case for a rehearing, it is proper to add that it was error to require the witness, Mrs. Plumb, to testify on cross-examination, as to the whereabouts of her son and as to other matters concerning him and his companion. These matters were not in issue and their truth or falsity was a matter of no moment in this case. Likewise, the testimony of Officer Malone along the same lines should not have been admitted.
Evidence of the publication in the newspaper of respondents, about one month prior to the publication of the libel in question, and entitled "Crook Tried to Rob Store," was for like reasons improperly admitted. That someone attempted to commit the burglary in the publication mentioned may be conceded, but the respondents do not claim that the appellant did it or was in any manner connected with it. The proofs showed that the store referred to is under the office used by the appellant as a taxicab office. The evidence could only have been offered for the purpose of prejudicing the case of the appellant, in view of the charge in the libel that he was suspected of having attempted the burglary. It was otherwise wholly immaterial.
Other points urged by appellant do not require special notice. The appellant chose to tender the issue that the libel was published "maliciously," and so long as the complaint remains in its present shape he must bear the burdens arising from that tender. The respondents are entitled to *Page 649 
meet the charge of malice (in order to reduce the amount of punitive damages) by appropriate pleadings and evidence. If the demands of the appellant had been limited to mere compensation for the actual injury suffered, of course, the proofs would have been limited to that question. Under that state of the issues, the respondents would have been restricted to proofs minimizing the extent of the actual injury suffered. (Davis v. Hearst, 160 Cal. 143 [116 P. 530].)
Under the issues in the case, the court did not err in permitting the respondents to show that they believed that the William Plumb reported to them as having committed the burglary was the appellant, and as explanatory of their attitude as to actual malice, that it had in fact been reported to them from reliable sources that another person of the same name had committed the offense. But under an issue as to mere compensation only, such proofs would have been inadmissible. (Taylor v. Hearst, 118 Cal. 366 [50 P. 541]; Id., 107 Cal. 262
[40 P. 392].)
Rehearing denied.
Finch, P. J., and Burnett, J., concurred.